Citation Nr: 1442673	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-14 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for the service-connected bipolar disorder.


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to October 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the RO that granted service connection for a bipolar disorder and assigned a 30 percent evaluation effective on December 13, 2006.

By way of an October 2013 rating action, the Veteran was assigned an increased rating of 50 percent effective on March 10, 2009 and 70 percent effective on January 7, 2013.  Thus there are three distinct stages on appeal at this time.  

However, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal to the Board.

This appeal was processed via the Veterans Benefits Management System (VBMS).

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


REMAND

The Board finds that further evidentiary development is necessary prior to final adjudication of the matter.  

Specifically, a VA examination is necessary to assess the current nature and severity of the service-connected psychiatric disability in order to properly assess the Veteran's current disability ratings as it pertains to this disability.

Prior to ordering an examination, any outstanding relevant treatment records should be associated with the file.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should associate with the file any available and outstanding records, either VA or private records, that are referable to the treatment of Veteran's psychiatric disability.  Proper authorization should be obtained for private records sought.  Unavailability of any records should be clearly documented and the Veteran must be notified of VA's efforts to pursue such records.

2. The AOJ should have the Veteran scheduled for a VA examination to ascertain the current severity of the service-connected psychiatric disability. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected psychiatric disorder.  

The examiner should assign a Global Assessment of Functioning (GAF) score and discuss the impact of the Veteran's psychiatric disorder, to include PTSD and bipolar disorder, on his occupational and social functioning.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing all indicated development, the AOJ should readjudicate the claim for increase remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnish a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



